


Exhibit 10.30

 

Please review this agreement and scroll to the bottom to accept or to return to
the Equity Compensation Web.

 

TRAVELERS
STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

(THIS AWARD MUST BE ACCEPTED BY 11:59 P.M. ON                     , OR IT WILL
BE FORFEITED. REFER BELOW TO SECTION 15.)

 

Participant:

 

XXX

 

Grant Date:

 

xxx

 

Number of Shares:

 

XXX

 

Grant Price:

 

$ 

 

Expiration Date:

 

xxx

 

 

 

 

 

 

1.                                      Grant of Option.  This option is granted
pursuant to The Travelers Companies Inc. Amended and Restated 2004 Stock
Incentive Plan (the “Plan”), by The Travelers Companies, Inc. (the “Company”) to
you as an employee of the Company or an affiliate of the Company (together, the
“Travelers Group”). The Company hereby grants to the Participant as of the Grant
Date a non-qualified stock option (the “Option”) to purchase the number of
shares set forth above of the Company’s common stock, no par value (“Common
Stock”), at an option price per share (the “Grant Price”) set forth above,
pursuant to the Plan, as it may be amended from time to time, and subject to the
terms, conditions, and restrictions set forth herein.

 

2.                                      Terms and Conditions.  The terms,
conditions, and restrictions applicable to the Option are specified in the Plan,
this grant notification and agreement, including Exhibits A and B (the “Award
Agreement”), and the prospectus dated February 3, 2009 (titled “Travelers Equity
Awards”) and any applicable prospectus supplement (together, the “Prospectus”).
The terms, conditions and restrictions in the Plan and the Prospectus include,
but are not limited to, provisions relating to amendment, vesting, cancellation
and exercise, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting the Option, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.

 

The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the  Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Option in any communication regarding the Option is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Option or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and (c) vesting
may be subject to confirmation and final determination by the Company’s Board of
Directors or its Compensation Committee (the “Committee”) that the vesting
conditions have been satisfied. The Participant shall have no rights

 

--------------------------------------------------------------------------------


 

as a stockholder of the Company with respect to any shares covered by the Option
unless and until the Option vests, is properly exercised and shares of Common
Stock are issued.

 

3.                                      Vesting.  The Option shall vest in full
and become exercisable on the Vesting Date set forth above, provided the
Participant remains continuously employed within the Travelers Group. The Option
shall in all events expire on the tenth (10th) anniversary of the Grant Date set
forth above.  If the Participant has a termination of, or break in, employment
prior to exercise or expiration of the Option, the Participant’s rights are
determined under the Option Rules of Exhibit A.

 

4.                                      Exercise of Option.  The Option may be
exercised in whole or in part by the Participant on or after the Vesting Date
upon notice to the Company together with provision for payment of the Grant
Price and applicable withholding taxes. Such notice shall be given in the manner
prescribed by the Company and shall specify the date and method of exercise and
the number of shares being exercised. The Participant acknowledges that the laws
of the country in which the Participant is working at the time of grant or
exercise of the Option (including any rules or regulations governing securities,
foreign exchange, tax, or labor matters) or Company accounting or other policies
dictated by such country’s political or regulatory climate, may restrict or
prohibit any one or more of the stock option exercise methods described in the
Prospectus, that such restrictions may apply differently if the Participant is a
resident or expatriate employee, and that such restrictions are subject to
change at any time.  The Committee may suspend the right to exercise the Option
during any period for which (a) there is no registration statement under the
Securities Act of 1933, as amended, in effect with respect to the shares of
Common Stock issuable upon exercise of the Option, or (b) the Committee
determines, in its sole discretion, that such suspension would be necessary or
advisable in order to comply with the requirements of (i) any applicable federal
securities law or rule or regulation thereunder; (ii) any rule of the New York
Stock Exchange or other self-regulatory organization; or (iii) any other federal
or state law or regulation (an “Option Exercise Suspension”).

 

5.                                      Acceptance of Exhibit A — Option Rules. 
The Participant agrees to be bound by the terms of the Option Rules set forth in
Exhibit A (“Option Rules”).

 

6.                                      Acceptance of Exhibit B — Principles of
Employment Agreement.  The Participant agrees to be bound by the terms of the
Principles of Employment Agreement (including all later versions thereof which
the Participant may agree to at a later time; for example, as an exhibit to a
subsequent equity grant), the current version of which is attached hereto as
Exhibit B (the “POE Agreement”).

 

7.                                      Acceptance of Non-Solicitation
Conditions.   The Participant agrees to be bound by the following conditions
(the “Non-Solicitation Conditions”):

 

(a)                                  The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group against the Participant raiding its
employees and/or its business during the twelve (12) month period (the
“Restricted Period”) following the date of the conclusion of the Participant’s
employment with the Travelers Group (whether voluntary or involuntary) as
reflected on the books and records of the Travelers Group (the “Termination
Date”), while recognizing that after the Termination Date, the Participant is
still permitted to freely compete with the Travelers Group, except to the extent
“Confidential Information” (which means any technical or business information
developed by, for, or at the expense of the Travelers Group, or assigned or
entrusted to the Travelers Group, unless such information is generally known
outside of the Travelers Group) is used in such solicitation and subject to
certain restrictions set forth below. Further, nothing in this Section 7 is
intended to grant or limit any rights or claims as to any future employer of the
Participant.

 

(b)                                 During the Restricted Period, the
Participant will not seek to recruit or solicit, or assist, participate in or
promote the recruiting or solicitation of, interfere with, attempt to influence
or otherwise affect the employment of any person who was or is employed by the
Travelers

 

--------------------------------------------------------------------------------


 

Group at any time during the last three months of the Participant’s employment
or during the Restricted Period. Further, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person. The Participant shall not directly engage in the aforesaid conduct
through a third party for the purpose of colluding to avoid the restrictions in
this Section 7. However, the Non-Solicitation Conditions do not preclude the
Participant from directing a third party (including but not limited to employees
of his/her subsequent employer or a search firm) to broadly solicit, recruit,
and hire individuals, some of whom may be employees of the Travelers Group,
provided that the Participant does not specifically direct such third party
specifically to target employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

(c)                                  If, after the Termination Date, the
Participant accepts a position as an employee, consultant or contractor with a
direct competitor of the Company, then, during the Restricted Period, the
Participant will not use Confidential Information to seek to recruit or solicit,
or assist, participate in or promote the recruiting or solicitation of,
interference with, attempt to influence or otherwise affect any person or entity
who is a client, customer, policyholder, or agent of the Travelers Group, to
discontinue business with the Travelers Group, and/or move that business
elsewhere.  The Participant also agrees not to be directly and personally
involved in the negotiation, competition for, solicitation or execution of any
individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from Travelers Group, at any time after
the Termination Date, even if Confidential Information is not involved.  The
Participant may, at any time after the Termination Date, direct a third party
(including but not limited to employees of his/her subsequent employer) to
negotiate,  compete for, solicit and execute such book roll over(s) or other
book of business transfer arrangements, provided that (i) Confidential
Information is not involved, (ii) the Participant is not personally and directly
involved in such activities, and (iii) the Participant does not direct such
third party specifically to target agents of Travelers Group.

 

(d)                                 Subject to the non-competition obligations
in the Option Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise freely
compete with the Travelers Group, including but not limited to competing on an
account by account or deal by deal basis, to the extent that he or she does not
violate the provisions of subsection (c) above.

 

8.                                      Forfeiture of Option Awards.

 

(a)                                  Participant acknowledges and agrees as
follows:

 

(i)                                     The Participant acknowledges that the
receipt of the Option, constitutes good, valuable and independent consideration
for the Participant’s acceptance of and compliance with the provisions of the
Award Agreement, including the forfeiture and recapture provision below, the
Non-Solicitation Conditions and the POE Agreement.

 

(ii)                                  To the extent that the terms of the POE
Agreement attached hereto as Exhibit B differ from the terms of any prior POE
Agreement (or similar agreement) that the Participant has agreed to in
connection with any prior equity grant by the Company, the Participant
understands that his or her acceptance of this Award will result in the terms of
the POE Agreement attached hereto as Exhibit B applying under his or her prior
equity grant(s) as well as the current Award.

 

(b)                                 The Participant agrees that, during the term
of his or her employment with the Travelers Group and during the Restricted
Period, if the Participant breaches the Non-Solicitation Conditions and/or the
POE Agreement, in addition to all rights and remedies available to the Company
at law and in equity (including without limitation those set forth in the Option
Rules for involuntary termination), the Participant will immediately forfeit any
award issued pursuant to this Award Agreement that has not yet been paid,
exercised or vested.  The Company may also recapture from the Participant any
and all compensatory value

 

--------------------------------------------------------------------------------


 

that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period from any such award
(including without limitation the amount of any cash payment made to the
Participant upon exercise or settlement of the award, and/or the amount included
as compensation in the taxable income of the Participant upon vesting or
exercise of the award). The Participant will promptly pay the full amount due
upon demand by the Company, in the form of cash or shares of Common Stock at
current fair market value.

 

(c)                                  The forfeiture and recapture remedies under
paragraph (b) shall not limit or modify the Company’s rights and remedies with
respect to any breaches of the Award Agreement at any time after the end of the
Restricted Period.

 

(d)                                 The Option Rules provide an extended
exercise period following the Participant’s Termination Date if the Participant
meets the Retirement Rule which, among other conditions, requires that the
Participant not engage in any activities that complete with the business
operations of the Travelers Group prior to exercise (such non-compete condition
may extend beyond the Restricted Period).  The remedies for a violation of such
non-compete conditions are specified in the Option Rules and are in addition to
any remedies of the Travelers Group under this Section 8.

 

9.                                      Consent to Electronic Delivery.  In lieu
of receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

10.                               Administration.  In administering the Plan, or
to comply with applicable legal, regulatory, tax, or accounting requirements, it
may be necessary for a member of the Travelers Group to transfer certain
Participant data to another member of the Travelers Group, or to its outside
service providers or governmental agencies. By accepting the Option, the
Participant consents, to the fullest extent permitted by law, to the use and
transfer, electronically or otherwise, of his or her personal data to such
entities for such purposes.

 

11.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan, this Award Agreement, the Prospectus, and POE Agreement
in effect from time to time, as later agreed to by the Participant, and other
Company policies in effect from time to time relating to the Plan, constitutes
the entire understanding between the parties hereto regarding the Option and
supersedes all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof.  This Award Agreement may be
amended by a subsequent writing (including e-mail or electronic form) agreed to
between the Company and the Participant.  Section headings herein are for
convenience only and have no effect on the interpretation of this Award
Agreement.  The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant shall survive such date.  The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Travelers Group.

 

12.                               No Right to Employment.  The Participant
agrees that nothing in this Award Agreement constitutes a contract of employment
with the Company for a definite period of time.  The employment relationship is
“at will,” which affords the Participant or the Company the right to terminate
the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law.  The Company retains the right to decrease the
Participant’s compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant’s employment with
the Company.

 

--------------------------------------------------------------------------------


 

13.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Option or his or her right under the Option to receive shares of
Common Stock, except as otherwise provided in the Prospectus.

 

14.                               Conflict.  In the event of a conflict between
the Plan, the Award Agreement and/or the Prospectus, the documents shall control
in that order (that is, the Plan, the Award Agreement and the Prospectus).

 

15.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept.  By clicking the button after the text of
Exhibit B, the Participant accepts the Option and agrees to be bound by the
terms, conditions, and restrictions set forth in the Award Agreement. The
Participant’s rights under the Option will lapse at 12:00 a.m. on
                    , and the Option will be forfeited on such date if the
Participant does not accept the Option by clicking the button on or before
11:59 p.m. on                       .  For the avoidance of doubt, the
Participant’s failure to accept the Award Agreement shall not affect his or her
continuing obligations under any other agreement between the Company and the
Participant.

 

--------------------------------------------------------------------------------


 

EXHIBIT A — Option Rules

To Travelers’ Stock Option Grant Notification and Agreement

 


WHEN YOU LEAVE THE COMPANY


 

References to “you” or “your” are to the Participant.  “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
conclusion of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.

 

The provisions in the chart below apply to Options granted under the Plan. 
Special rules apply for vesting and exercisability of your Option in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.

 

If any Option exercisability period set forth in the chart below or under
“Retirement Rule” below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).

 

If you:

 

Here’s What Happens to Your Options:

 

 

 

Resign (but do not meet the Retirement Rule)

 

Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date.

 

 

 

Become disabled (as defined under the Company’s applicable long-term disability
plan)

 

Options continue to vest on schedule through an approved disability leave (which
includes approximately 13 weeks of short-term disability and 9 months of
long-term disability). Upon the Termination Date after your disability leave
period ends (which occurs 9 months after your transition to long-term disability
or your transition to unpaid leave if you do not have long-term disability
coverage under the long-term disability component of the Travelers disability
program), your unvested options will vest immediately, and you may exercise
options for up to one year from the Termination Date, but no later than the
original option expiration date.

 

 

 

Take an approved personal leave of absence

 

For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until you return
to work and remain actively employed for 30 calendar days, after which time
vesting will be restored retroactively. Vested options may be exercised during
approved leave, but no later than the original option expiration date. If you
terminate employment for any reason during the first year of an approved leave,
the termination of employment provisions will apply. If the leave exceeds one
year, all options will be cancelled immediately.

 

 

 

Are on an approved family leave, medical leave, dependent care

 

Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than

 

--------------------------------------------------------------------------------


 

leave, military leave, or other statutory leave of absence

 

the original option expiration date.

 

 

 

Die while employed or following employment while your option is still
outstanding

 

Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.

 

 

 

Are terminated involuntarily for gross misconduct or for cause*

 

Vesting stops and all outstanding options are cancelled on the Termination Date.
You may exercise vested options on or before the Termination Date but no later
than the original option expiration date.

 

 

 

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement)

 

Vesting stops on the Termination Date. You may exercise vested options for up to
90 days after the Termination Date but no later than the original option
expiration date.

 

 

 

While employed and at any time during the Restricted Period, breach the
Non-Solicitation Conditions and/or the POE Agreement

 

As set forth in Section 8 of the Award Agreement, in addition to all rights and
remedies available to the Company at law and in equity (including the above
rights and remedies relating to involuntary termination), you will immediately
forfeit any award to you under the Award Agreement that has not yet been paid,
exercised or vested. The Company may also recapture from you any and all
compensatory value that you received for the last 12 months of your employment
and through the end of the Restricted Period from any such award (including the
amount of any cash payment made to you upon exercise or settlement of the award,
and/or the amount included as compensation in your taxable income upon vesting
or exercise of the award). You will promptly pay the full amount due upon
demand, in the form of cash or shares of Common Stock at current fair market
value.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”  If you are terminated under the
Company’s applicable separation pay plan or any successor or comparable
arrangement, if any, your Termination Date for purposes of determining whether
you qualify under the Retirement Rule is your last day of active employment with
the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned.

 

If you are terminated under the Company’s applicable separation pay plan or
successor or comparable arrangement, if any, your Termination Date for purposes
of determining whether you qualify under the Retirement Rule is your last day of
active employment with the Company.

 

--------------------------------------------------------------------------------

*                                         The Committee, in its sole discretion,
determines what constitutes “gross misconduct” and “cause.”

 

--------------------------------------------------------------------------------


 

If you:

 

 

 

 

 

Meet the Retirement Rule 

 

Unvested options fully vest on the Termination Date.  Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group,
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor.  You are not subject to this competition provision if you are
terminated involuntarily, but you remain subject to Sections 7 and 8 of the
Award Agreement, and the POE Agreement.

 

When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require.

 

--------------------------------------------------------------------------------

 

EXHIBIT B —

To Travelers’ Stock Option Grant Notification and Agreement

 

PRINCIPLES OF EMPLOYMENT AGREEMENT

 

As a condition and in consideration of your employment with The Travelers
Companies, Inc. or one of its subsidiaries, affiliates, successors or assigns
(together, the “Company” or “Travelers”), the Company wishes to set forth and
obtain your agreement on certain matters that are important to both of us.

 

Your acceptance of this Principles of Employment Agreement (the “POE
Agreement”), if you have not already accepted its provisions in their current
form pursuant to a prior Company option agreement or employment agreement or
policy, constitutes your acknowledgment and acceptance of and agreement to the
provisions set forth below and the Travelers’ (i) Employee Policies [LINK],
(ii) Internal Dispute Resolution Policy (“IDR Policy”) [LINK] and
(iii) Employment Arbitration Policy (the “Arbitration Policy”) [LINK], each of
which the Company may amend or supplement from time to time.

 

You may print and retain a hard copy of the Employee Policies, the IDR Policy
and the Arbitration Policy at any time.   Please review this POE Agreement and
these other documents carefully.  If you have any questions about them at any
time, please ask your manager.

 

Arbitration/Dispute Policies

 

1.  While the Company hopes that disputes with its employees will never arise,
the Company wants them resolved promptly if they do.  The IDR and Arbitration
Policy (together, the “Arbitration Policies”) cover any employment and
compensation-related disputes that you may have with the Company and its current
and former officers, directors, employees and agents, including disputes
regarding termination of employment, but excluding certain specific claims
described in these policies.  The Arbitration Policies do not preclude the
Company from taking disciplinary action against you (including termination) at
any time, but if you dispute such action, you and the Company agree that the
disagreement will be resolved solely through the processes set forth in the
Arbitration Policies.

 

2.  For claims covered by the Arbitration Policies, the process is divided into
two parts.  First, under the IDR, you may seek internal review of any action
regarding your employment or termination of your employment that you think is
unfair.  Second, in the unusual situation when this internal process does not
fully resolve an employment-related dispute and the dispute is based upon
legally protected rights, you and the Company agree to submit the dispute to
binding arbitration in accordance with the Arbitration Policy.

 

--------------------------------------------------------------------------------


 

3.  As set forth in the Arbitration Policies, you acknowledge and agree that any
breach or threatened breach of the Intellectual Property and Confidentiality
provisions set forth below will constitute a violation of your covenants and
obligations to the Company with respect to intellectual property and/or
confidentiality/non-disclosure and, therefore, the Company has the right (but
not the obligation) to bring a court action, rather than arbitration, to seek
injunctive relief or specific performance.  You and the Company agree that any
such action will be brought solely in the state or federal courts located in St.
Paul, Minnesota, and you submit to the exclusive jurisdiction of these courts
and agree not to challenge such venue.  You agree that this POE Agreement shall
be construed in accordance with and governed for all purposes by the laws of the
State of Minnesota.

 

Intellectual Property and Confidentiality

 

4.  You agree that you will not, either during or after your employment, use,
publish, make available, or otherwise disclose, except for the Company’s benefit
in the course of such employment, any technical or business information
developed by, for, or at the expense of the Company, or assigned or entrusted to
the Company, unless such information is generally known outside of the Company.
In addition, you will keep at all times subject to the Company’s control and
will deliver to or leave with the Company all written and other materials in any
form or medium (including, but not limited to, print, tape, digital,
computerized and electronic data, parts, tools, or equipment) containing such
information upon termination of your employment.  You also agree to cooperate to
remedy any unauthorized use of such information and not to violate any Company
policy regarding same.

 

5.  You agree that all records, reports, notes, compilations, or other recorded
matter, and copies or reproductions thereof, relating to the Company’s
operations, activities or business, made or received by you during your
employment with the Company are, and shall be, the property of the Company
exclusively, and you will keep the same at all times subject to the Company’s
control and will deliver to or leave with the Company the same at the
termination of your employment.

 

6.  You agree that all trade secrets, inventions, works of authorship
(including, without limitation, illustrations, writings, multimedia works,
software and computer programs), improvements, systems, apparatuses, designs,
practices, processes, analytical models, ways of doing business, formulae and
all other business or technical information (collectively, “Inventions”)
created, conceived, or reduced to practice, by you, either alone or with others,
while employed by the Company and related to the existing or anticipated
business, research, or development of the Company, or resulting from your work
with the Company, belong solely to the Company, including all intellectual
property rights therein.

 

--------------------------------------------------------------------------------


 

7.  You are hereby notified that the assignment and ownership provisions herein
do not apply to any Inventions: (i) that you create, conceive or reduce to
practice entirely on your own time, without using the Company’s equipment,
supplies, facilities or trade secret information, and that do not (a) relate
directly at the time of such creation, conception, or reduction to practice to
the Company’s business or actual or demonstrably anticipated research or
development or (b) result from any work you perform for the Company; and/or
(ii) for which such provisions would be unenforceable under any state statute.

 

8.  You agree to: (i) promptly disclose to the Company all Inventions that
belong to the Company under this POE Agreement; (ii) cooperate with the Company
regarding the filing and prosecution of any patent applications relating to such
Inventions; (iii) assign, and you hereby assign, to the Company, or to others as
directed by the Company, all of your interest (if any) in such Inventions and
all intellectual property rights therein; and (iv) execute any papers and do any
acts which the Company may consider necessary to secure to it and perfect any
and all rights relating to such Inventions, including all patents and copyrights
(and renewals thereof) in any country (without charge to the Company, but at the
expense of the Company). You hereby waive all “moral rights” and the like with
respect to all such works of authorship to the extent allowed by applicable law.
Until proven otherwise, any Invention shall be presumed to have been conceived
during your employment with the Company if within three (3) months after
termination of such employment with the Company it is disclosed to others, or it
is completed, or it has a patent application filed thereon.

 

9.  You represent that you have provided to the Company a complete list of all
Inventions (if any) that you have made or conceived prior to your employment by
the Company that (i) relate to the business, research or development of the
Company and (ii) are owned or controlled by you personally.  You further
represent that you are not a party to any other agreement that conflicts with
your obligations under this POE Agreement.

 

Miscellaneous

 

10.  You agree that you have accepted this POE Agreement in the belief that its
provisions are reasonable and enforceable.  However, if any one or more of the
provisions contained in this POE Agreement shall be held to be invalid or
unenforceable, then such provisions shall be deemed to be modified or restricted
to the minimum extent necessary to render them valid and enforceable, and this
POE Agreement will be construed and enforced to the maximum extent permitted by
law.

 

11.  You agree that nothing herein constitutes a contract of employment for a
definite period of time.  The employment relationship is “at will,” which
affords you or the Company the right to terminate the relationship at any time
for any reason or no reason not otherwise prohibited by applicable law.  The
Company

 

--------------------------------------------------------------------------------


 

retains the right to decrease your compensation and/or benefits, transfer or
demote or otherwise change the terms or conditions of your employment with the
Company.

 

12.  You agree that your obligations under this POE Agreement shall survive the
termination of your employment with the Company regardless of the reason.

 

--------------------------------------------------------------------------------


 

THE TRAVELERS COMPANIES, INC.

 

THE PARTICIPANT’S ACCEPTANCE

 

(Click on the button below to accept the terms of this Award Agreement,
including Exhibits thereto. You will not be able to undo this change.)

 

o            Agree/Accept

 

(Click on the button below to return to ECW and accept the terms of this Award
Agreement at another time.)

 

o            Return to Equity Compensation Web

 

--------------------------------------------------------------------------------
